Upon the stipulation made in open court by counsel representing all parties that the court might amend the award to show by whom the Hotel Charles was oper*840ated, the court finds that Abraham Lipshitz, Louis Cohen and Kopel London, -as copartners, were doing business as the Hotel Charles, and finding of fact numbered 1 is amended by inserting in the place of “ Hotel Charles ” the names of Abraham Lipshitz, Louis Cohen and Kopel London, as copartners doing business as the Hotel .Charles; and the same insertion to be made in the award before the word “ employer; ” and as so amended the award is affirmed, with costs to the State Industrial Board against the insurance carrier, on the ground that the carrier has waived its right to declare the policy void by demanding and receiving a premium after the loss occurred. (Peck v. Washington Life Ins. Co., 91 App. Div. 597, 600; affd., 181 N. Y. 585; Munn v. Masonic Life Assn., 115 App. Div. 855; affd., 189 N. Y. 486; Whipple v. Prudential Ins. Co., 222 id. 39; Phoenix Life Ins. Co. v. Raddin, 120 U. S. 183; Insurance Co. v. Norton, 96 id. 234.) The name of the insured in the policy is not always important if the intent to cover the risk is clear. (Clinton v. Hope Ins. Co., 45 N. Y. 454; Weed v. Hamburg-Bremen Fire Ins. Co., 133 id. 394.) Van Kirk, P. J., Davis, Whitmyer, Hill and Hasbrouek, JJ., concur.